DETAILED ACTION
	Applicant’s response, filed 29 July 2022 has been entered.
	Claim(s) 1-16, and 18 are currently pending. 
	The objection(s) to claim(s) 6, 11, and 15 have been withdrawn in light of the amendment(s) to the claim(s) contained in Applicant’s response. 	
Rejection of claim(s) 1-16, and 18 under 35 U.S.C. §103 has been withdrawn in light of claim amendment(s) and argument(s) contained in Applicant’s response.
Allowable Subject Matter
Claims 1-16, and 18 are allowed.
The following is an examiner’s statement of reasons for allowance: independent claims 1, 6, and 11 contain claim limitations that are not represented in the prior art when taken in combination with the other limitations of the claims, namely “receiving a fault message by a processor, the fault message comprising travel status information for indicating a travel status of a faulty automated guided vehicle and location information of a fault point… determining, by the processor, a preset range as a fault area based on the location information, the preset range comprising a plurality of locating points surrounding a locating point closest to the location of the fault point as a center, and sending by the processor an instruction for instructing prohibition of traffic in the fault area to a non-faulty automated guided vehicle” in claim 1, and similar in claims 6 and 11. Gariepy et al. (US 2016/0124434) appears to be the closest prior art. Dependent claims 2-5, 7-10, 12-16, and 18 incorporate all of the limitations of the respective base claim upon which they depend, and are therefore allowable under the same rationale.	
Conclusion
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Andy Schneider, whose telephone number is (571) 272-9717.  The examiner can normally be reached Monday-Friday from 6:00 am to 2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Olszewski, can be reached at (571) 272-2706.  The fax number for the organization to which this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/Andy Schneider/
Examiner, Art Unit 3669


/ALAN D HUTCHINSON/Primary Examiner, Art Unit 3669